DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-11, 15, 19, and 21-23 are pending.
Claims 7-8, 12-14, 16-18, and 20 are cancelled.	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 19, the phrase “e.g.” (“exempli gratia” or “for example”) renders the claim indefinite because, due to the exemplary claim language, it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Romem et al. (US 20160256104 A1, September 8, 2016) (hereinafter “Romem”) in view of David (US 20020111777 A1, August 15, 2002) and Tsai et al. (US 20180132815 A1, November 10, 2017) (hereinafter “Tsai”).
Regarding claims 1-2, 4-6, 9-11, 15, 19, and 21-23, Romem teaches garment comprising: a central portion (100, Fig. 1) including a plurality of electrocardiogram leads; posterior chest wall, anterior abdominal section, posterior abdominal section, or any combination thereof; a flexible respiratory sensor located so that it substantially circumscribes the garment; and a hardware device for sending and receiving signals via wired or wireless communication.  See, e.g., [0033], [0054], [0057], [0072] and Fig. 1.  Romem also teaches use of sensors “for sensing blood pressure, oxygen saturation, breathing, temperature, dehydration, impedance, sweat analysis, lung fluids and heart rate.”  See [0033].  See also [0057] (“Health-monitoring-garment-based system 100 may include a variety of sensors, including optical sensors for sensing the oxygen level in the blood.”).
Romem does not teach a cuff portion or a glove portion.   David teaches one or more cuff portions (e.g., 16, 18, Fig. 2) located on an at least one arm portion of the garment, wherein the cuff portions are adapted to be loosened and/or tightened for measuring blood pressure.  See Fig. 2 and associated text.  David also teaches a glove portion.  See, e.g., Fig. 4 and associated text. 
Romem does not expressly teach a plurality of auscultation acoustic sensor devices located in one or more of an anterior chest wall.  However, Romem teaches use of acoustic sensors.  See, e.g., [0057].  Tsai teaches a plurality of removable auscultation acoustic sensor devices (e.g., 101, Fig. 1) located in one or more of an anterior chest wall.  See, e.g., [0048]-[0049], [0051] and Figs. 1, 3, 5.  Tsai also teaches use of digital microphones adapted for Bluetooth connectivity with the one or more computing devices.  See, e.g., [0055].  Tsai also teaches a sound collecting system for various bodily areas, including the gastrointestinal system.  See, e.g., [0045].  Tsai also teaches software that is adapted to create functional and anatomical diagrams of a patient's lungs and heart.  See, e.g. [0063].  Tsai teaches transmitting data wirelessly to remoted computing devices for access by physicians, for example.  See, e.g., [0047], [0054], [0068], [0070].  Tsai teaches garments for users of various sizes, including children.  See, e.g., [0051]-[0052].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of David and Tsai with the teachings of Romem such that the system further comprises a a) a glove portion; b) a pulse oximeter located within the glove portion; c) one or more cuff portions located on an at least one arm portion of the garment adjacent the glove portion, wherein the cuff portions are adapted to be loosened and/or tightened for measuring blood pressure (as recited in claim 1); including one or more auscultation acoustic sensor devices including plurality of stethoscopes, a plurality of microphones, or both for recording heart and lung soundwaves (as recited in claim 2); wherein the microphones, stethoscopes, or both are digital and adapted for Bluetooth connectivity with the one or more computing devices (as recited in claim 4); wherein the software is adapted to create functional and anatomical diagrams of a patient's lungs and heart (as recited in claim 5); herein the garment includes at least five, at least ten, at least fifteen, at least twenty, or at least twenty-five digital microphones (as recited in claim 6); wherein the microphones, stethoscopes, or both are contained in a pliable rubber and/or plastic material (as recited in claim 9); wherein the microphones are imbedded in the garment (as recited in claim 10); wherein the microphones are removably attached to the garment (as recited in claim 11); wherein the stethoscope, microphone, or both detect bowel soundwaves (as recited in claim 15); wherein the garment is adapted for transmitting data (e.g., through a wired or wireless connection) acquired from one or more of the stethoscopes, the microphones, the electrocardiogram leads, the probe, the pulse oximeter, otoscope, oralscope, ophthalmoscope, PanScope, and oral temperature device located on or with the garment to home medical computer device or other computing devices, said computing devices being accessible by one or more of a physician office (e.g., a physician, a physician's assistant, a nurse practitioner, a nurse, a medical resident, a medical assistant, a medical billing associate, or other medical office staff), a pharmacy, a caretaker, a family member, an emergency medical treatment professional, an insurance company, or any individual who may take an action based upon the data ( as recited in claim 19); including one or more of a stethoscope, a microphone, an electrocardiogram lead, a probe, an otoscope, an oralscope, an ophthalmoscope, a PanScope, and an oral temperature device (as recited in claim 21); wherein the glove includes one or any combination of a pocket, a strap, a hook, a snap, a flexible band, or any mechanical fastening device (as recited in claim 22); wherein the pulse oximeter is located in a finger portion of the glove (as recited in claim 23) in order to accurately measure, analyze, and report on relevant physiological parameters.
Regarding claim 3, Romem (in view of David and Tsai) teaches a garment, wherein the recorded heart and lung soundwaves are analyzed by software on one or more computing devices, and wherein the one or more computing devices are selected from a mobile phone, a tablet, a laptop, a computer, a data storage device, any device capable of collecting and/or storing medical records, or any combination thereof.  See, e.g., [0055], [0069].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 15, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10820857 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious for a person of ordinary skill in the art to arrive at the instant invention without the use of an abdomen belt integrally formed or removably attached to the garment, the abdomen belt including one or more inflatable air compartments for pain location determination in order to make the invention more compact.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792